DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on October 11, 2021.
Claims 1, 3, and 11 – 14 have been amended and are hereby entered.
Claims 21 and 22 have been canceled.
Claim 23 has been added.
Claims 1, 3, 5, 6, 9, 11 – 20 and 23 are currently pending and have been examined. 
This action is made FINAL.

Response to Amendments
Applicant's amendments to the claims, filed October 11, 2021, caused the withdrawal of the rejection of claims 1, 3, 5, 6, 9, and 12 – 22 under 35 U.S.C. 112(b) as indefinite as set forth in the office action filed July 21, 2021.
Applicant’s amendments to the claims, filed October 11, 2021, caused the withdrawal of 
Applicant’s amendments to the claims, filed October 11, 2021, caused the withdrawal of the rejection of claims 1, 3, 5, 6, 9, 11, 12, 16 – 18, 20 and 22 under 35 U.S.C. 102 as anticipated by Aspuru-Gutzik as set forth in the office action filed July 21, 2021.
Applicant’s amendments to the claims, filed October 11, 2021, caused the withdrawal of the rejection of claims 13 and 21 under 35 U.S.C. 103 as unpatentable over Aspuru-Gutzik as set forth in the office action filed July 21, 2021.
Applicant’s amendments to the claims, filed October 11, 2021, caused the withdrawal of the rejection of claims 1, 5, 6, 9, 11, 12, 15 – 17, 19 and 20 under 35 U.S.C. 103 as unpatentable over Forrest and Aspuru-Gutzik as set forth in the office action filed July 21, 2021.
Applicant’s amendments to the claims, filed October 11, 2021, caused the withdrawal of the rejection of claim 13 under 35 U.S.C. 103 as unpatentable over Oh as set forth in the office action filed July 21, 2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 6, 9, 11, 12, 15 - 18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US20060121308) in view of Itoi (US20140142301)
As per claims 1, 3, 5, 6, 9, 11, 16 – 18, 20, and 23, Katoh teaches:
An organic light emitting device comprising a first electrode, a second electrode, an organic layer disposed between the first electrode and the second electrode, wherein 
Wherein the emission layer comprises at least one of a condensed cyclic compound represented by 
    PNG
    media_image1.png
    201
    245
    media_image1.png
    Greyscale
(Katoh teaches generic formula 
    PNG
    media_image2.png
    189
    331
    media_image2.png
    Greyscale
, and specific compound 7 
    PNG
    media_image3.png
    136
    305
    media_image3.png
    Greyscale
, which reads on the claimed compound wherein Ar1 is represented by Formula 2-7 of claim 1 and Formula 3-7 of claim 9; Ar2 is represented by Formula 3; CY2 and CY3 are C6 carbocyclic groups, namely benzene groups; Z1 to Z3 are all C(R); Y1 and Y2 are single bonds; R1 to R3, R20, R30, and R60 are 
While Katoh does not specifically teach a compound with a carbazole group attached to the azacarbazole group in the claimed R11 to R14 positions, Katoh allows for the R28 and R29 substituents in Formula (11). These substituents are taught to include carbazolyl groups ([0082]). 
Itoi teaches organic EL materials of Formula 
    PNG
    media_image4.png
    184
    302
    media_image4.png
    Greyscale
(Abstract). Itoi teaches that by substituting an azacarbazole group with a carbazole group, the electron transportability may be improved and the efficiency of the organic EL device may also be improved ([0030]). One of the compounds used in the example provides phenyl substitutions on the carbazole group, 
    PNG
    media_image5.png
    270
    380
    media_image5.png
    Greyscale
([0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compound of Katoh to include a carbazole group 
As per claims 1, 16, and 17, the prior art combination appears silent with respect to the properties of delayed fluorescence and emission wavelength. Since the prior art combination teaches the same structure as disclosed by Applicant, the properties of delayed fluorescence and emission wavelength is considered to be inherent, absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
Katoh teaches the compounds emit light ([0065]). Katoh teaches that the compound can be used in a light emitting layer or in a hole blocking layer ([0127]). As the compound is a light emitting compound, even its use in the hole blocking layer would read on the claim as the layer would emit light and be a light emitting layer. Examples 2-1 to 2-5 teach the compounds of Katoh as single constituents of a hole blocking layer, meaning that any light emitted from the layer would come from the compound, meaning that 100% of the total emission of the layer would be emitted from the condensed cyclic compound as required by claim 1. As the hole blocking layer only contains the inventive compound, the limitations of claims 18 and 20 are also met.
When modified in this way, the compound contains 3 carbazole groups are required by claim 12.
As per claim 15, Katoh teaches:
The first electrode is an anode and the second electrode is a cathode and the organic layer comprises a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the emission layer and the second electrode where the hole transport region comprises at least one selected from a hole blocking layer, an electron transport layer, and an electron injection layer ([0130]: “Preferred examples of the constituting layers of the organic EL element of the present invention… (iii): Anode/Hole transporting layer/Light emitting layer/Hole blocking layer/Electron transporting layer/Cathode.”)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US20060121308) in view of Itoi (US20140142301) as applied to claims 1, 3, 5, 6, 9, 11, 12, 15 - 18, 20 and 23, and further in view of Forrest (US20150171359)
As per claim 19, the prior art combination teaches all the limitations of claim 1. The prior art combination does not teach:
Wherein the emission layer further comprises a host, and the host is the majority of the layer
Forrest teaches phosphorescent dopants in the emission layer of OLEDs (Abstract). Forrest further teaches that the phosphorescent dopants may be present in an emissive layer wherein the emissive layer comprises a host material, which is the majority of the layer ([0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (US20120104371A1).
As per claim 14, Oh teaches:
An organic light-emitting device comprising a first electrode, a second electrode, and an organic layer disposed between the first electrode and the second electrode, wherein the organic layer comprises an emission layer ([0018]: “Organic electroluminescent device includes a first electrode, a second electrode facing the first electrode; and an emitting material between the first and second electrodes.”)
Wherein the emission layer comprises at least one of a condensed cyclic compound selected from the following compounds (Oh teaches compounds of Formula 
    PNG
    media_image6.png
    300
    326
    media_image6.png
    Greyscale
in [0029], where X, Y, and Z are defined in [0029] as being carbon or nitrogen, wherein at least one is nitrogen. When two of the groups are chosen to be nitrogen, such as X and z, the compound of Oh reads on claimed compound 146 
    PNG
    media_image7.png
    183
    113
    media_image7.png
    Greyscale
)
Wherein a ratio of an emission component emitted from the condensed cyclic compound to a total emission component emitted from the emission layer is about 80% or more (Oh teaches the compound can be used as a phosphorescent host [0185]. If the compound is used as a phosphorescent host, it would be obvious for the emission layer to consist of the condensed cyclic compound only, resulting in 100% of the emission to come from the condensed cyclic compound as claimed.)
Oh appears silent with respect to the property of delayed fluorescence. Since Oh teaches . 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Katoh (US20060121308) in view of Itoi (US20140142301) teach carbazole groups on either end of the biphenyl linking group. Claim 13 requires that the compound only contains 2 carbazole groups. As defined in claim 1, when Ar1 is a group represented by Formula 2-7 (i.e. a carbazolyl group), there is a second carbazolyl group off of Formula 2-7. Therefore, a compound of the prior art combination would have at minimum three carbazole groups. To meet the requirements of claim 13, either Ar2 would need to be a C5 – C30 carbocyclic group, or Ar1 would have to be selected from Formula 2-1 to 2-6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789